Bliss, J.
(dissenting). I dissent from the opinion for affirmance and vote to reverse the award and dismiss the claim upon the ground that the claim properly comes under the Federal “ Longshoremen’s and Harbor Workers’ Compensation Act,” and that the liability of the employer under that act is exclusive.
This accident occurred while the claimant was on board ship upon navigable waters, although the ship was tied up in New York harbor alongside the dock. Clearly claimant was not a member of the crew of the ship (Seneca Washed Gravel Corp. v. *351McManigal, 65 F. [2d] 779) so as to be excluded from the coverage of the Longshoremen’s and Harbor Workers’ Compensation Act. He was, however, employed in maritime employment upon navigable waters of the United States. (Union Oil Co. v. Pillsbury, 63 F. [2d] 925.)
Award affirmed, with costs to the State Industrial Board.